Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
	This communication is responsive to the filing of 5/10/2019.  Claims 1-5, 7, 9, 10, 12-17, 19 and 21-25 are pending and rejected.  Claims 6, 8, 11, 18, 20 are canceled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

the plurality of liquid inlets are spread across substantially all of the bottom region of the first compartment" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Spaced along the bottom of the tank is more acceptable. 

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/SE2015/050295 filed 3/17/15 which claims priority to Application SE14503213 filed 3/20/2014 in Sweden is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 5, 7, 9, 10, 12, 13, 17, 19, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler (DE19721629) which discloses all the claimed elements including: 
(re: cl 1) A separator for separating sand from organic matter, the separator comprising: a first compartment (#1) for receiving and separating a mixture of sand, organic matter and liquid (¶16),

means for removing organic matter from the top of the mixture in the first compartment (#22 fig4;  ¶ 21 Rake #22),
an outlet in an upper region of the first compartment for discharge of organic matter and liquid (¶17, #15 fig 1-removal).

(re: cl 2) in which a compartment is a first compartment within a tank that comprises the first compartment and a second compartment from which the mixture is arranged to be fed into the first compartment (#14 fig. 1 fed into main compartment #12; ¶17).

(re: cl 5) in which the plurality of liquid inlets are spread across substantially all of the bottom region of the first compartment (#4; ¶16 water passing through perforated floor).

(re: cl 7) in which the plurality of liquid inlets are provided in a bottom of the first compartment and in which the bottom of the first compartment comprises a false floor within a tank (#4; ¶16 water passing through perforated floor).

(re: cl 9) in which the means for removing organic matter from the top of the mixture in the first compartment comprises one or more paddles mounted for movement across an upper region of the first compartment (#32-drivers, ¶25; #29 drivers, ¶24).



(re: cl 12) in which each paddle of said one or more paddles extends across the upper region of the first compartment from one side to an other and is mounted for movement along the first compartment in a direction transverse to a direction in which the paddle extends (#29 across to fig 6 about belt ; #32 across top fig 7).

(re: cl 13). A separator according to claim 9, in which the one or more paddles are mounted on a shaft for rotation about a fixed axis (#32 on #31 fig 7).

(re: cl 17) further comprising an auger with its inlet opening into the bottom region of the first compartment and defining the sand and liquid outlet in the lower region of the first compartment (#18,¶17).

(re: cl19. A separator according to claim 2, comprising a conveyor for separating sand from the sand and liquid mixture discharged from the first compartment, wherein the conveyor is incorporated in to a same physical unit as the first and second compartments (#19-¶26).

(re: cl23) A method of separating sand from organic matter, the method comprising the following steps: feeding a mixture of sand and organic matter into a first compartment (¶17; #1-first compartment);

removing organic matter and liquid from the top of the mixture in the first compartment (¶22- moves to overflow at right for removal; ¶21-rake#22 moves item over length of container);
and removing sand and liquid from a lower region of the first compartment (¶17, #15 fig 1removal using collecting screw and  conveying screw #19).

(re: cl 24) in which the fluidized bed of sand is created in a lower region only of the first compartment (¶17 lifts material above floor;  ¶19 material  separated with water from inlets below).	

	Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claim(s) 3 is/are rejected under 35 U.S.C. 103as being unpatentable over Ziegler (DE19721629) in view of Verderosa et al.  (US20040084064) wherein Ziegler teaches the elements previously discussed and further teaches:

Verderosa et al. teaches what Ziegler et al. lacks of:
 (re: cl 3) and the first compartment is separated from the second compartment by a partition that extends across the entire width of the tank, perpendicular to adjoining walls of the tank (¶4 wall divider in tank ,¶25-“ This creates a differential height which alternates between the pool portions to alternately wash over the first screen and the dirty bedding to simultaneously wash the manure, urine, dirt, and sand from the dirty bedding. This is washed into the tank to produce primary dirty water and initially cleaned bedding. This also physically separates the heavier initially cleaned bedding from the lighter waste material on the first screen.”,¶46-“ to alternately wash over the first screen 98 and the dirty bedding in the form of slurry 92 to wash the waste materials 77 of manure, urine, dirt, and sand from the dirty bedding, which is washed into the tank 107 to produce primary dirty water 131 and initially cleaned bedding 138.”).
It would have been obvious at the effective time of the invention for Ziegler to have a partition across the width of the tank to separate the heavier sand bedding from the light waste through washover as taught by Verderosa et al..


 	Claim(s) 4 is/are rejected under 35 U.S.C. 103as being unpatentable over Ziegler (DE19721629) in view of Seckler et al. (3875319) wherein Ziegler teaches the elements previously discussed and Seckler et al. teaches what Ziegler lacks of:
 (re: cl 4) in which a mixer is provided in the second compartment (c3 L52-56;  c4 L13-17, #12). 
..

 	Claim(s) 14 is/are rejected under 35 U.S.C. 103as being unpatentable over Ziegler (DE19721629) in view of Egner (DE29620825) wherein Ziegler teaches the elements previously discussed and further teaches:
(re: cl 14) in which removal of sand from the first compartment is arranged to be regulated (#11- control device). 
Egner teaches what Ziegler lacks of:
The sand removal is regulated automatically (¶36-automatic control).
It would have been obvious at the effective time of the invention for Zielger to automatically regulate the removal of sand from the compartment to free up operators from the need to continuously monitor the operation as taught by Egner. 


 	Claim(s) 15 is/are rejected under 35 U.S.C. 103as being unpatentable over Ziegler (DE19721629) in view of Kotelko et al. (US20120012540) wherein Ziegler teaches the elements previously discussed and  Kotelko et al teaches:
(re: cl 15) further comprising a pressure gauge for sensing the pressure in the first compartment (¶64-uses pressure gauge to determine fill level).
It would have been obvious at the effective time of the invention for Zeigler to use a pressure gauge to sense pressure to determine fill level recycle water to minimize resources used ..

 	Claim(s) 16, 21, 22 is/are rejected under 35 U.S.C. 103as being unpatentable over Ziegler (DE19721629) in view of Shehan (US20060243677) wherein Ziegler teaches the elements previously discussed and further teaches:
(re: cl 16) further comprising one or more valves for defining the liquid outlet in the lower region of the first compartment (Valve controlling water ¶ 19; #10).
Shehan teaches what Ziegler lacks of:
further comprising one or more valves for defining the sand in the lower region of the first compartment (¶17-#26 gate valve controlling manure).
It would have been obvious at the effective time of the invention for Ziegler to gate control the sand outlet into the lower region to maintain the mix of water wash and manured sand to appropriate cleaning ratios as taught by Shehan.

Shehan teaches what Ziegler lacks of:
(re: cl 21) comprising a conveyor screen for separating organic matter from the organic matter and liquid mixture discharged from the first compartment, wherein the conveyor screen is incorporated in to a same physical unit as the first and second compartments (¶26- will be used to remove excess water from the manure.; #96 fig 6).


Zeigler further teaches:
(re: cl 22) further comprising recycling liquid recovered from the separator through the plurality of liquid inlets in the bottom region of the first compartment (¶16 return to source #9 after treatment).
Shehan teaches what Ziegler lacks of:
(re: cl 22) further comprising a pump for recycling liquid recovered from the separator through the plurality of liquid inlets in the first compartment (¶17- pump #30;
¶26- recirculates water). 
	It would have been obvious at the effective time of the invention for Zeigler to recycle water to minimize resources used and use a pump as an active water return mechanism will assist in forcing the water back into the separator and will assist in re-stratifying the sand-manure -water mixture as taught by Shehan.

Ziegler teaches the elements previously discussed and further teaches:
(re: cl 25) A method according to claim 23, wherein the method comprises one or more of the following steps: the mixture of sand, organic matter and liquid is fed into a second compartment (#22 fig. 1 to #20; ¶17) and passes from there into the first compartment (#14 fig. 1; ¶17);

organic matter and liquid is removed from the surface of the mixture in the first compartment (¶22- moves to overflow at right for removal; ¶21-rake#22 moves item over length of container);	
liquid removed from the first compartment is introduced back into the bottom region of the first compartment (¶16 recycles water from overflow; ¶26 recirculates water);
the step of separating sand from the sand and liquid mixture discharged from the first compartment (¶19);
and the step of separating organic matter from the organic matter and liquid mixture discharged from the first compartment (¶27-removes light organic faction from mixture; ¶28).
Shehan teaches what Ziegler lacks of:
the mixture of sand, organic matter and liquid in the second compartment is agitated to maintain the sand in suspension (¶20).
	It would have been obvious at the effective time of the invention for Zeigler to agitate the sand and organic matter and liquid to more easily separate them when this mixture reaches the separator tank as taught by Shehan.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M. E. B./
Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655